DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                       FOURTH DISTRICT

                    STATE OF FLORIDA,
                        Appellant,

                              v.

                      ROBERT KRAFT,
                         Appellee.

                       No. 4D19-1499

                ______________________________

                    STATE OF FLORIDA,
                        Appellant,

                              v.

                   ROBERT FREELS, et al,
                        Appellees.

 Nos. 4D19-1655, 4D19-1656, 4D19-1657, 4D19-1658, 4D19-1659,
4D19-1660, 4D19-1661, 4D19-1662, 4D19-1663, 4D19-1664, 4D19-
1665, 4D19-1666, 4D19-1667, 4D19-1668, 4D19-1669, 4D19-1670,
4D19-1671, 4D19-1672, 4D19-1673, 4D19-1674, 4D19-1675, 4D19-
1676, 4D19-1677, 4D19-1678, 4D19-1679, 4D19-1680, 4D19-1681,
4D19-1682, 4D19-1683, 4D19-1684, 4D19-1685, 4D19-1686, 4D19-
1687, 4D19-1688, 4D19-1689, 4D19-1690, 4D19-1691, 4D19-1692,
4D19-1693, 4D19-1694, 4D19-1695, 4D19-1696, 4D19-1697, 4D19-
1698, 4D19-1699, 4D19-1700, 4D19-1701, 4D19-1702, 4D19-1703,
4D19-1704, 4D19-1705, 4D19-1706, 4D19-1707, 4D19-1708, 4D19-
1709, 4D19-1710, 4D19-1711, 4D19-1712, 4D19-1713, 4D19-1714,
4D19-1715, 4D19-1716, 4D19-1717, 4D19-1718, 4D19-1719, 4D19-
1732, 4D19-1733, 4D19-1734,4D19-1735, 4D19-1736, 4D19-1737,
4D19-1738, 4D19-1739, 4D19-1740, 4D19-1741, 4D19-1742, 4D19-
1743, 4D19-1744, 4D19-1745, 4D19-1746, 4D19-1747, 4D19-1748,
4D19-1749, 4D19-1750, 4D19-1751, 4D19-1752, 4D19-1753, 4D19-
1754, 4D19-1755, 4D19-1756, 4D19-1757, 4D19-1758, 4D19-1759,
4D19-1760, 4D19-1761, 4D19-1762, 4D19-1763, 4D19-1764, 4D19-
1765, 4D19-1766, 4D19-1767, 4D19-1768, 4D19-1769, 4D19-1770,
4D19-1771, 4D19-1772, 4D19-1773, 4D19-1774, 4D19-1775, 4D19-
1776, 4D19-1777, 4D19-1778, 4D19-1779, 4D19-1780, 4D19-1781,
 4D19-1782, 4D19-1783, 4D19-1784, 4D19-1785, 4D19-1803, 4D19-
1804, 4D19-1805, 4D19-1806, 4D19-1807, 4D19-1808, and 4D19-1809

                    ______________________________

                        STATE OF FLORIDA,
                            Appellant,

                                  v.

       HUA ZHANG, LEI WANG, LEI CHEN, and SHEN MINGBI
                         Appellees.

                           No. 4D19-2024

                          [August 19, 2020]

   Consolidated appeals and cross-appeals of nonfinal orders from the
County Court for the Fifteenth Judicial Circuit, Palm Beach County;
Leonard Hanser, Judge; L.T. Case Nos. 50-2019-MM-002346-AXXX-NB
and 50-2019-AP-000074-AXXX-MB; the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Joseph G. Marx, Judge; L.T. Case
Nos. 50-2019-CF-001606-AXX-MB, 50-2019-CF-001606-BXX-MB, 50-
2019-CF-001606-CXX-MB, and 50-2019-CF-001606-DXX-MB; and the
County Court for the Nineteenth Judicial Circuit, Indian River County;
David C. Morgan and Nicole P. Menz, Judges; L.T. Case Nos.
312019MM000328A,          312019MM000330A,         312019MM000333A,
312019MM000334A,          312019MM000335A,         312019MM000336A,
312019MM000337A,          312019MM000338A,         312019MM000339A,
312019MM000340A,          312019MM000342A,         312019MM000343A,
312019MM000345A,          312019MM000347A,         312019MM000348A,
312019MM000350A,          312019MM000352A,         312019MM000353A,
312019MM000354A,          312019MM000355A,         312019MM000357A,
312019MM000358A,          312019MM000359A,         312019MM000361A,
312019MM000363A,          312019MM000365A,         312019MM000366A,
312019MM000367A,          312019MM000368A,         312019MM000369A,
312019MM000371A,          312019MM000372A,         312019MM000373A,
312019MM000376A,          312019MM000378A,         312019MM000379A,
312019MM000383A,          312019MM000384A,         312019MM000385A,
312019MM000387A,          312019MM000389A,         312019MM000391A,
312019MM000392A,          312019MM000393A,         312019MM000394A,
312019MM000395A,          312019MM000397A,         312019MM000398A,
312019MM000399A,          312019MM000400A,         312019MM000402A,
312019MM000404A,          312019MM000405A,         312019MM000406A,

                                  2
312019MM000407A,          312019MM000409A,           312019MM000410A,
312019MM000411A,          312019MM000412A,           312019MM000413A,
312019MM000415A,          312019MM000417A,           312019MM000419A,
312019MM000420A,          312019MM000421A,           312019MM000422A,
312019MM000424A,          312019MM000426A,           312019MM000428A,
312019MM000432A,          312019MM000433A,           312019MM000434A,
312019MM000435A,          312019MM000436A,           312019MM000438A,
312019MM000440A,          312019MM000441A,           312019MM000442A,
312019MM000443A,          312019MM000445A,           312019MM000446A,
312019MM000447A,          312019MM000449A,           312019MM000450A,
312019MM000451A,          312019MM000452A,           312019MM000453A,
312019MM000454A,          312019MM000455A,           312019MM000456A,
312019MM000458A,          312019MM000459A,           312019MM000461A,
312019MM000462A,          312019MM000463A,           312019MM000465A,
312019MM000466A,          312019MM000470A,           312019MM000471A,
312019MM000474A,          312019MM000475A,           312019MM000476A,
312019MM000477A,          312019MM000478A,           312019MM000480A,
312019MM000481A,          312019MM000483A,           312019MM000484A,
312019MM000490A,          312019MM000491A,           312019MM000492A,
312019MM000493A,          312019MM000495A,           312019MM000496A,
312019MM000497A,          312019MM000502A,           312019MM000554A,
312019MM000556A,          312019MM000560A,           312019MM000561A,
312019MM000562A,          312019MM000572A,           312019MM000587A,
312019MM000588A,          312019MM000591A, and       312019MM000668A.

   Ashley Moody, Attorney General, Amit Agarwal, Solicitor General, and
Jeffrey Paul DeSousa, Deputy Solicitor General, Tallahassee, for appellant.

   Derek L. Shaffer, William A. Burck, and Sandra Moser of Quinn
Emanuel Urquhart & Sullivan, LLP, Washington, D.C., and Alex Spiro of
Quinn Emanuel Urquhart & Sullivan, LLP, New York, NY, Pro Hac Vice;
and Frank A. Shepherd of GrayRobinson, P.A., Miami, for appellee Robert
Kraft.

  Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee; and
Andrew B. Metcalf of the Law Offices of Green, Metcalf & Lazan, Vero
Beach, for appellees Robert Freels, et al.

  Tama Beth Kudman of Tama Beth Kudman, P.A., West Palm Beach, for
appellee Hua Zhang.

  Kathleen S. Phang of Katie S. Phang, P.A., Coral Gables; Zachary P.
Hyman of Berger Singerman LLP, Miami; Christopher N. Bellows and
Edward Diaz of Holland & Knight LLP, Miami; William N. Shepherd and

                                    3
Jeff Schacknow of Holland & Knight, West Palm Beach, for appellee Lei
Wang.

    Michael S. Brown of the Law Office of Michael S. Brown, PLLC, Orlando,
for appellees Lei Chen and Shen Mingbi.

   Donnie Murrell, West Palm Beach, Amicus Curiae for Due Process
Institute.

  David Oscar Markus, National Co-Chair, Amicus Committee, Miami,
Amicus Curiae for National Association of Criminal Defense Lawyers.

   Andy Thomas, Public Defender, and Justin F. Karpf, Assistant Public
Defender, Tallahassee, Amicus Curiae for The Florida Association of
Criminal Defense Lawyers.

    Leonard Feuer of Leonard Feuer, P.A., West Palm Beach, Amicus Curiae
for Professor Stephen A. Saltzburg, Esq. of George Washington University
Law School and Professor Ronald Goldstock, Esq. of New York University
School of Law.

   Harvey J. Sepler of Rimon, P.C., Hollywood, Amicus Curiae for The
Independence Institute.

CIKLIN, J.

   In these three consolidated cases, 1 the State of Florida appeals trial
court orders granting motions to suppress non-audio video surveillance
that was recorded with hidden cameras covertly installed inside massage
parlors suspected of housing prostitution activity. We find the trial courts
properly concluded that the criminal defendants had standing to challenge
the video surveillance and that total suppression of the video recordings
was constitutionally warranted.

                            I. Factual Background



1 This court previously consolidated these three appellate cases (State v. Kraft,
4D19-1499, State v. Freels, 4D19-1655, and State v. Zhang, 4D19-2024) for
purposes of resolution by the same panel. After a consolidated oral argument,
we now consolidate these cases for purposes of this opinion. In State v. Freels,
4D19-1655, this court previously consolidated for all purposes more than 100
related cases raising the same issues.


                                       4
   These cases arise from investigations conducted by three law
enforcement agencies on two massage parlors. We summarize the relevant
facts of each investigation and the procedural posture leading to these
appeals.

 A. The Jupiter Police Department’s Investigation of the Orchids of
  Asia Day Spa in Jupiter, Florida - Kraft, 4D19-1499 and Zhang,
                            4D19-2024

   Detectives with the Martin County Sheriff’s Office were investigating
prostitution and possible human trafficking at massage parlors in Martin
County. They alerted a Jupiter Police Department detective about the
Orchids of Asia Day Spa in the Town of Jupiter because one of Orchids of
Asia Day Spa’s former employees was allegedly managing the massage
parlor being investigated in Martin County.

   The Jupiter detective began researching websites that advertise
prostitution services and found ads classifying the spa as a massage
business where female employees offer a sexual act involving manual
manipulation of the male genitals for money.

   Jupiter police surveilled the spa for several days and observed more
than 100 men enter and remain for 30 to 60 minutes. A few women
entered the spa, and they exited soon after, leading the detective to
conclude that the female patrons had not obtained prostitution services.
The spa kept odd hours, sometimes staying open until midnight.

   The detective contacted and shared his concerns with an investigator
with the Florida Department of Health, who conducted an annual
inspection. During the health inspection, the spa’s manager appeared
nervous. As the inspector entered rooms containing beds, clothing, a flat
iron, and other personal items, the manager tried to cover things with a
blanket.

   During the health inspection, Jupiter police saw a woman discard
something in the dumpster outside the spa. Police pulled trash from the
dumpster and retrieved tissues with seminal fluid. Police also found
receipts matching a name (“Lulu”) seen on one of the illicit massage
websites. In furtherance of their investigation, police pulled over four men
seen leaving the spa, and each one admitted to the detective that they paid
a fee to receive manual stimulation at the end of the massage. Three of
the men identified the spa employees that provided the services.



                                     5
   The Jupiter detective then applied for a warrant to install secret, non-
audio video cameras in the spa and to monitor and record the video. A
magistrate issued a warrant allowing police to install hidden cameras at
the spa in places where prostitution was believed to be occurring and in
the lobby. The warrant prohibited cameras in areas where prostitution
was not suspected, such as the kitchen, bathroom, and personal
bedrooms.

   The warrant allowed non-audio video recording for no more than five
days to obtain evidence of prostitution and the felony offense of deriving
support from the proceeds of prostitution. The warrant did not discuss or
otherwise direct any police conduct related to “minimization,” and the
detectives were not given any type of formal written instructions about how
to minimize.

   Using a phony bomb threat to clear the building, police installed hidden
cameras in four of the spa’s massage rooms and in the lobby. Three
detectives monitored and recorded video from the hidden cameras over five
days. The cameras recorded video continuously, but Jupiter detectives
monitored the video feeds only during business hours.

    The detectives toggled between the video feeds when they displayed or
when they thought they might soon display criminal conduct. They
focused on the end of the massages because the sexual conduct typically
occurred at the end. In all, police recorded 25 spa customers pay for
sexual services. Ten more customers were suspected to have paid for sex,
but the offenses could not be confirmed due to dim lighting. Four
customers, including two women, were recorded who did not engage in
illegal activity.

   In Kraft, 4D19-1499, the appellee was filmed visiting the spa on two
occasions and was stopped by the police while driving away after his
second visit. He was later charged with two misdemeanor counts of
soliciting prostitution.

    In Zhang, 4D19-2024, the spa’s employees—including the owner (Hua
Zhang) and manager (Lei Wang)—were charged with misdemeanor and
felony prostitution-related offenses.

   Kraft and the spa employees moved to suppress the videos of the
prostitution offenses on several grounds. The county court in Kraft’s
misdemeanor case granted the motion to suppress because the search



                                    6
warrant was deficient in failing to set out “minimization” 2 procedures and
because police did not sufficiently minimize the recording of conduct
outside the scope of the warrant.

    Additionally, the county court in Kraft’s case certified three questions
of great public importance:

       a. Does Defendant have standing to raise a Fourth
          Amendment defense to the Search Warrant Affidavit and
          Search Warrant, presented in this case? and,

       b. Does the Search Warrant satisfy Fourth Amendment
          requirements? and,

       c. Was the Search Warrant executed in a manner sufficient
          to satisfy Fourth Amendment requirements?

This court accepted jurisdiction.

   Likewise, the circuit court in Zhang suppressed the videos on the same
grounds, and the state has timely appealed both matters.

    B. The Indian River County Sheriff’s Office Investigation of the
       East Sea Spa in Sebastian, Florida - Freels, 4D19-1655 3

   The Indian River County Sheriff’s Office began investigating the East
Sea Spa in Sebastian, Florida, after learning that other law enforcement
agencies were combating illicit massage businesses in their jurisdictions.
A sergeant discovered that the spa had posted ads for sexual services on
websites. The assigned sergeant surveilled the business and observed a
disproportionate number of men visiting the spa. Many of the men looked
around the parking lot suspiciously before entering. One man, a registered

2 The term “minimization” generally refers to warrant guidelines or techniques to
be applied by law enforcement agents to narrow, or minimize, the breadth of the
activity that is surveilled. See generally People v. Floyd, 360 N.E.2d 935, 939-40
(N.Y. 1976) (citing Berger v. New York, 388 U.S. 41 (1967)). As will be further
discussed in our analysis, the minimization requirement “has its underpinnings
in the Fourth Amendment interdiction of unreasonable search and seizures and
its mandate that search warrants contain provisions ‘particularly describing the
place to be searched, and the persons or things to be seized.’” Id. at 940.
3 The appeals in Freels, 4D19-1655, concern investigations conducted by two

separate law enforcement agencies on the spa at issue. The investigations have
distinct facts. The parties were permitted to file separate briefs concerning the
two investigations.

                                        7
sex offender, fled the spa upon seeing a uniformed officer in the parking
lot.

   The sergeant pulled trash and located tissues with seminal fluid. He
stopped two men leaving the spa, and they admitted that they paid for
sexual gratification at the end of the massage.

    The sergeant suspected that the female massage workers were living in
the spa. Throughout his surveillance, he never saw the women leave at
night and saw them leave just one time to shop at a department store. A
Department of Health inspector conducted an inspection and observed
clothing, suitcases, food, bedding, and other indicia that someone was
living in the building.

   The sergeant applied for a warrant to install hidden, non-audio video
cameras in areas where prostitution was believed to be occurring. A
magistrate issued the warrant and authorized monitoring for 30 days. The
warrant instructed the detectives monitoring the video feeds to take steps
to minimize the invasion of privacy to customers not engaged in illegal
activity.

    Law enforcement officials installed hidden cameras in the massage
rooms and lobby. Two detectives monitored the video feeds for nine days
over the ensuing 30-day period and recorded 43 acts of prostitution. Some
of the sex acts occurred at the beginning or middle of the massages but
most occurred at the end. When not monitoring the video feeds, the
cameras were turned off and did not record.

   After installing the cameras, the detectives learned that they could not
entirely control the specific video feeds that would be recorded. They had
the option to record none, one, or all four of the massage rooms at the
same time. If two men were receiving illegal massages in rooms 1 and 2,
and a woman entered room 3 for a legal massage, the detectives could not
record the men without also recording the woman’s spa services.

   Police opted to continue recording under these circumstances, and as
a result, four women were recorded receiving lawful massages. The
detectives would toggle to the video of the suspect massages and take the
women’s massages off-screen. The women’s massages were recorded but
not viewed. When only one man was receiving an illegal massage, the
detectives turned off the recording of the woman’s massage. If only a
woman was in the spa, they would stop recording altogether.



                                    8
   After the 30-day period expired, the detectives obtained a second
warrant for another 30 days and monitored the video feeds for four more
days. During the 13 days the cameras were monitored, police recorded a
total of 67 massages and 63 of them involved prostitution. Every man that
entered the spa paid for sexual services. Up to ten women received lawful
massages during this span, and, as noted, four were recorded. The
recordings were stored on a secure server that only the detectives could
access.

   The state brought misdemeanor solicitation of prostitution charges
against numerous men recorded in the videos. The owner of the East Sea
Spa is being prosecuted on felony charges in Zhang. 4

   The defendants moved to suppress the videos on several grounds. The
county court judge suppressed the videos because law enforcement failed
to minimize the intrusion on the privacy rights of law-abiding spa-goers
and the warrant provided no written criteria for minimization. The judge
noted the disturbing fact that innocent women were recorded in various
stages of undress while receiving lawful massages.

    The county court certified four questions of great public importance:

       a. Did the Defendant have a legitimate expectation of privacy
          such that he is entitled to claim the protection of the
          Fourth Amendment? and,

       b. Did the issuing Court have authority under the Fourth
          Amendment to authorize a Video Surveillance Warrant?
          and,

       c. If the issuing Court had the power to authorize a Video
          Surveillance Warrant, does the Video Surveillance Warrant
          issued in this case satisfy Fourth Amendment
          requirements? and,

       d. If the issuing Court had the power to authorize a Video
          Surveillance Warrant and the Warrant satisfied Fourth
          Amendment requirements, was the Video Surveillance
          Warrant executed in a manner sufficient to satisfy Fourth
          Amendment requirements?


4 Police believed that at least one of the workers at the spa was a victim of human
trafficking although no such charges have been brought to date.

                                        9
This court accepted jurisdiction.

C. The Vero Beach Police Department Investigation of the East Sea
          Spa in Sebastian, Florida - Freels, 4D19-1655

    The Vero Beach Police Department began investigating the East Sea
Spa after receiving citizen complaints that prostitution might be occurring
there. A detective reviewed adult websites with ads showing the spa
offered prostitution services. The detective discovered that the spa’s
manager, Lanyun Ma, who is also the wife of the spa’s owner, had been
arrested for prostitution and human trafficking offenses in New York and
Massachusetts. She pleaded guilty to prostitution offenses in those cases.

   An undercover detective visited the spa posing as a client. After the
massage, the masseuse touched his groin and offered sexual activity for
money. The detective made up an excuse and declined the offer, but on
his second visit, the masseuse grew suspicious and accused him of being
“police.” The detective leading the investigation opted against further
undercover operations to avoid tipping off the spa.

   Police pulled over two men seen leaving the spa, and both agreed to
speak with the officers and reported experiences similar to the undercover
detective’s.

   Police surveilled the spa and learned that the massage workers lived in
the building and did not leave at night. When workers did leave the spa,
they did so only under the spa manager’s supervision. The spa’s clientele
was “exclusively male,” and no female clients were seen during a three-
week period.

   Trash pulls produced napkins with seminal fluid, used condoms, and
a package for a sex toy.

   A magistrate issued a warrant for non-audio video surveillance inside
the spa for no longer than 30 days. The warrant instructed detective-
monitors to “take steps to minimize the invasion of privacy to any parties
not engaged in the unlawful acts set forth in the affidavit.”

   Law enforcement officials installed hidden cameras and used them to
monitor and record spa customers as they undressed and received
massages in private massage rooms. For the first 20 days, two detectives
monitored the video feeds from 8 a.m. to 11 p.m. The cameras, however,
recorded for the full 30 days. Police observed nearly 100 sex acts during
this period. The recordings made while the detectives were not monitoring

                                    10
the feeds had not been viewed by anyone. The video is stored on a hard
drive in the police department’s evidence lockup.

   The lead detective applied for an extension of the 30-day surveillance
period, noting that police had witnessed the counting of large sums of
money and women being transported to and from the spa. The spa’s
manager and a man named Kenneth Zullo had brought new massage
workers to the spa. The women would stay at the spa for several days or
weeks before being moved to a different location.         Every woman
transported to the spa engaged in prostitution there.

   A judge approved an extension of the warrant and again instructed
police to minimize the intrusion on lawful activity. Detectives monitored
the video feeds for 10 additional days.

   In total, police monitored the video feeds for 30 out of the 60 possible
days. Of the 145 monitored massages, 142 involved an act of prostitution.
Two of the men who appeared to have received non-criminal massages had
received prostitution services on other visits to the spa. Only one man
monitored and recorded by police was not seen receiving sexual services.

   Most of the prostitution occurred at the end of the massage (83 times)
but on some occasions (59 times) the massages began with the act of
prostitution.   This complicated efforts to minimize because, if the
detectives did not monitor the beginning of the massages, they may have
missed an act of prostitution.

    Numerous defendants were charged with misdemeanor counts of
soliciting prostitution. One of the massage workers told police that she
committed the acts against her will and was in fear. Police suspected that
at least one individual was a victim of human trafficking.

   The defendants in the misdemeanor cases moved to suppress the
videos on many grounds. The county court suppressed the videos,
concluding that police failed to minimize the intrusion on the privacy of
individuals not engaged in unlawful activity. The court noted that, while
police monitored the feeds only 50% of the allowed time, the cameras
recorded for the entire 60 days. Although only three lawful massages were
monitored, the court suspected that more innocent spa clients may have
been recorded.




                                    11
   The county court certified the same four questions set out in the
discussion of the Indian River County Sheriff’s Office’s investigation. This
court accepted jurisdiction. 5

                          II. Standard of Review

       The trial court’s ruling on a motion to suppress comes to the
       appellate court with a presumption of correctness, and the
       court must interpret the evidence, inferences and deductions
       therefrom in favor of sustaining the trial court’s ruling. Pagan
       v. State, 830 So. 2d 792, 806 (Fla. 2002). While the appellate
       court is bound by factual determinations which are supported
       by competent substantial evidence, it reviews mixed questions
       of fact and law de novo. Cote v. State, 14 So. 3d 1137, 1139
       (Fla. 4th DCA 2009).

Kelly v. State, 77 So. 3d 818, 821 (Fla. 4th DCA 2012).

                                III. Analysis

   On appeal, the state argues that the trial courts erred in suppressing
the video evidence because (1) the defendants lack standing to raise a
Fourth Amendment challenge, (2) the warrants were not deficient because
minimization is not a requirement under the Fourth Amendment, and (3)
even if the warrants were deficient, the “good faith” exception to the
exclusionary rule should apply. As we explain below in addressing each
of these three arguments, we disagree. In the absence of any binding
Florida law concerning silent video surveillance like that conducted in this
case, the trial courts properly applied well-settled and persuasive federal
law on the issue.

    A. The Defendants Have Standing to Raise a Fourth Amendment
                              Defense

   Our analysis begins with the Fourth Amendment’s prohibition on
unreasonable searches, which protects individual privacy against certain
types of government intrusion:

5 The defendants in Freels, 4D19-1655, filed notices of cross-appeal and have
argued alternative bases to support the suppression orders. Our jurisdiction to
review the defendants’ appeals from the trial courts’ non-final rulings is
questionable. Defendants have essentially argued “tipsy coachman” grounds for
affirmance. In this opinion, we do not decide the issues argued in the cross-
appeals as it is not necessary to do so.

                                      12
      The right of the people to be secure in their persons, houses,
      papers, and effects, against unreasonable searches and
      seizures, shall not be violated, and no Warrants shall issue,
      but upon probable cause, supported by Oath or affirmation,
      and particularly describing the place to be searched, and the
      persons or things to be seized.

Amend. IV, U.S. Const.

    “What a person knowingly exposes to the public, even in his own home
or office, is not a subject of Fourth Amendment protection. . . . But what
he [or she] seeks to preserve as private, even in an area accessible to the
public, may be constitutionally protected.” Katz v. United States, 389 U.S.
347, 351 (1967). Thus, to establish standing to raise a Fourth Amendment
violation, a defendant must demonstrate a legitimate expectation of
privacy in the area searched or the item seized. The inquiry involves two
distinct questions: (1) whether the individual has “exhibited an actual
(subjective) expectation of privacy” – i.e., whether the individual has shown
that he or she seeks to preserve something as private; and (2) whether the
subjective expectation of privacy is one that society recognizes as
reasonable – i.e., whether the expectation is objectively “justifiable” under
the circumstances. Smith v. Maryland, 442 U.S. 735, 740 (1979) (quoting
and applying Katz as the Court’s “lodestar” for whether a particular form
of government-initiated electronic surveillance is a search within the
meaning of the Fourth Amendment). “Consistently with Katz, this court
uniformly has held that the application of the Fourth Amendment depends
on whether the person invoking its protection can claim a ‘justifiable,’ a
‘reasonable,’ or a ‘legitimate expectation of privacy’ that has been invaded
by government action.” Smith, 442 U.S. at 740.

    The spa-client defendants in all of these cases had a subjective and
objectively reasonable expectation of privacy in the massage parlor rooms.
The surveillance took place in a professional private setting where clients
are expected to partially or fully disrobe. The spa owners and their
employees also had a reasonable right to expect that the interactions with
nude or partially nude clients in the massage rooms would not be exposed
to the public. As soon as the door to the massage room was closed, they
had a reasonable expectation of privacy. See Katz, 389 U.S. at 351
(“[W]hat he [or she] seeks to preserve as private, even in an area accessible
to the public, may be constitutionally protected.”); Ramirez v. State, 654
So. 2d 1222, 1223 (Fla. 2d DCA 1995) (“As soon as Ramirez entered the
closed toilet stall he had a legitimate expectation of privacy . . . .”). Thus,
the business owner, workers, and clients have standing to challenge the
subject searches.

                                      13
   Florida statutory law further lends support to our conclusion that the
defendants enjoyed a legitimate expectation of privacy in the massage
rooms. While Florida has no statute that expressly addresses warrants for
surreptitious, video-only surveillance by police, the Florida Legislature has
recognized a legitimate expectation of privacy in this type of location in at
least two statutes. Florida’s statute defining the offense of video voyeurism
defines when a person has a reasonable expectation of privacy:

      “Place and time when a person has a reasonable expectation
      of privacy” means a place and time when a reasonable person
      would believe that he or she could fully disrobe in privacy,
      without being concerned that the person’s undressing was
      being viewed, recorded, or broadcasted by another, including,
      but not limited to, the interior of a residential dwelling,
      bathroom, changing room, fitting room, dressing room, or
      tanning booth.

§ 810.145(1)(c), Fla. Stat. (2019) (emphasis added). Likewise, as noted by
the trial court in Kraft, section 877.26, Florida Statutes (2019), prohibits
merchants from “observ[ing] or mak[ing] use of video cameras or other
visual surveillance devices to observe or record customers in the
merchant’s dressing room, fitting room, changing room, or restroom when
such room provides a reasonable expectation of privacy.” (Emphasis
added).

   These laws clearly undermine the state’s argument that the defendants
lacked standing because they had, at most, a diminished expectation of
privacy in a business open to the public. As is long settled, “[t]he Fourth
Amendment protects people, not places.” Katz, 389 U.S. at 351 (rejecting
the “trespass doctrine” espoused in past cases like Olmstead v. United
States, 277 U.S. 438, 464 (1928), which had limited the Fourth
Amendment to searches and seizures of tangible property, and holding
that attaching a listening device to the outside of a public phone booth
was a search that violated the Fourth Amendment).

   The state also argues that the spas were primarily used as a brothel,
as most of the customers who were recorded and monitored engaged in
unlawful activity, and thus, the state asserts, the defendants cannot rely
on the Fourth Amendment rights of third parties who had their innocent
conduct recorded. However, as case law shows us, Fourth Amendment
rights are nearly always safeguarded by those who are criminally
prosecuted. See, e.g., Katz, 389 U.S. at 348 (reversing judgment of
conviction for transmitting wagering information by telephone).

                                     14
Consequently, the state’s circular argument that the defendants lacked a
privacy interest because they were engaging in criminal behavior is
uncompelling.

   The trial courts properly concluded that the defendants had standing
to challenge the search.

B. Minimization Requirements are Applicable to the Surveillance at
 Hand, and the Requirements were not Properly Defined or Applied

   The state next argues that the trial courts erred in determining that
adequate minimization procedures were neither defined nor applied
because there are no minimization requirements within the text of the
Fourth Amendment.

   The act of video surveillance itself is perhaps the most intrusive form of
electronic law enforcement spying. As the Tenth Circuit held: “The use of
a video camera is an extraordinarily intrusive method of searching.”
United States v. Mesa-Rincon, 911 F.2d 1433, 1442 (10th Cir. 1990).
“Television surveillance is identical in its indiscriminate character to
wiretapping and bugging. [However,] [i]t is even more invasive of privacy,
just as a strip search is more invasive than a pat-down search . . . .” Id.
at 1442-43 (alterations and emphasis in original) (quoting United States v.
Torres, 751 F.2d 875, 885 (7th Cir. 1984)).

   Presently there exists no binding Florida statute, Florida decisional law,
or rule of criminal procedure that addresses this type of surreptitious,
video-only surveillance as a law enforcement investigative tool. 6 Likewise,
the text of the Fourth Amendment does not expressly reference the term
“minimization.” As a result of that void, the state maintains that this court
need look no further than the plain text of the Fourth Amendment’s
Warrant Clause “because the existing probable cause and particularity
requirements [of the Warrant Clause] amply safeguard protected privacy



6 As the state contends, the electronic video surveillance at issue is not subject
to the strictures of Florida’s statute governing the security of communications
and surveillance (chapter 934, Florida Statutes – Florida’s “wiretapping statute”)
because the video cameras did not record audio. Chapter 934 protects the
privacy of and restricts the interception of “wire and oral communications.” §
934.01(2), Fla. Stat. (2019). In Minotty v. Baudo, 42 So. 3d 824, 832 (Fla. 4th
DCA 2010), an appeal from a civil judgment for damages under chapter 934, this
court held that silent video surveillance was not covered by the act, which applies
solely to the interception of wire, electronic, or oral communications.

                                        15
interests.” However, the state’s argument ignores many years of clear
federal jurisprudence on this issue.

    “[G]eneral fourth amendment requirements are still applicable to video
surveillance; and suppression is required when the government fails to
follow these requirements.” Mesa-Rincon, 911 F.2d at 1437. In Mesa-
Rincon, the Tenth Circuit rejected arguments that the district court lacked
authority to authorize a search via silent video surveillance and that the
warrant application did not satisfy Fourth Amendment requirements. Id.
at 1446. In consideration of “the underlying purposes of the fourth
amendment and the intrusiveness of video surveillance,” the Tenth Circuit
adopted “five requirements for video surveillance that define more
specifically the probable cause and particularity requirements of the
fourth amendment,” and which requirements expressly include the
minimization requirement:

      An order permitting video surveillance shall not be issued
      unless: (1) there has been a showing that probable cause
      exists that a particular person is committing, has committed,
      or is about to commit a crime; (2) the order particularly
      describes the place to be searched and the things to be seized
      in accordance with the fourth amendment; (3) the order is
      sufficiently precise so as to minimize the recording of activities
      not related to the crimes under investigation; (4) the judge
      issuing the order finds that normal investigative procedures
      have been tried and have failed or reasonably appear to be
      unlikely to succeed if tried or appear to be too dangerous; and
      (5) the order does not allow the period of interception to be
      longer than necessary to achieve the objective of the
      authorization, or in any event no longer than thirty days.
Id. at 1437 (emphasis added).

   The test derives from U.S. Supreme Court case law setting forth “the
minimum constitutional standards” for secret audio surveillance. United
States v. Biasucci, 786 F.2d 504, 510 (2d Cir. 1986) (applying the
minimum constitutional standards required for audio surveillance set out
in Katz, 389 U.S. at 354–59, and Berger v. New York, 388 U.S. 41, 58-59
(1967), to video surveillance). “Given the obvious similarities between
aural and video electronic surveillance, we believe that the same
constitutional standards governing the former should be applied in
determining whether or not to authorize the latter.” Biasucci, 786 F.2d at
510. The Mesa-Rincon formulation of the test has been expressly adopted
and applied by other federal circuit courts of appeal. E.g., United States v.

                                     16
Falls, 34 F.3d 674, 680 (8th Cir. 1994); United States v. Koyomejian, 970
F.2d 536, 542 (9th Cir. 1992).

  Notably, the warrant applications in the cases now on appeal cited
Mesa-Rincon and sought to comply with its requirements.

    Thus, it is clear that federal law has been sufficiently developed on this
constitutional issue, and it is clear the trial courts did not err in
determining that minimization is required. Indeed, the state’s argument
for a strict textual reading of the Fourth Amendment runs counter to
decades of case law from the U.S. Supreme Court, such as Berger, 388
U.S. at 51, where the Court recognized that it had receded from the strict
textual approach that was applied in Olmstead, 277 U.S. 438. “Statements
in [Olmstead] that a conversation passing over a telephone wire cannot be
said to come within the Fourth Amendment’s enumeration of ‘persons,
houses, papers, and effects’ have been negated by our subsequent cases .
. . .” Berger, 388 U.S. at 51. Should there be any doubt, as the state
respectfully urges, that minimization procedures “are not constitutionally
required by the Fourth Amendment” (emphasis in original), we hereby find
they are and caution that to hold otherwise would be directly counter to
the Constitution, civil liberties, and the rule of law.

   We likewise uphold the trial courts’ conclusions that the warrants failed
to contain sufficient minimization guidelines and that police did not
sufficiently minimize the video recording of innocent spa goers receiving
lawful massages. “The purpose of the minimization requirement is to avoid
the recording of activity by persons with no connection to the crime under
investigation who happen to enter an area covered by a camera.” Mesa-
Rincon, 911 F.2d at 1441.         “The minimization question is one of
reasonableness.” Id. (quoting United States v. Apodaca, 820 F.2d 348, 350
(10th Cir. 1987)).

   The warrants at issue did not set forth any specific written parameters
to minimize the recording of innocent massage seekers, and law
enforcement did not actually employ sufficient minimization techniques
when monitoring the video or deciding what to record. In all the
investigations, some innocent spa goers were video recorded and
monitored undressed. There was no suggestion or probable cause to
believe that female spa clients were receiving sexual services, yet law
enforcement largely failed to take the most reasonable, basic, and obvious
minimization technique, which was simply to not monitor or record female
spa clients.



                                     17
   The most egregious example is the investigation by the Vero Beach
Police Department in the Freels case where the cameras recorded
continuously for 60 days. Thirty days’ worth of unmonitored recordings
remain in the police department’s possession in that case. Other innocent
spa clients may have been recorded nude – or partially undressed – on
those days. Those innocent clients potentially live with the knowledge that
nude videos of themselves are preserved on a server somewhere with
unknown accessibility. In our ever increasingly digital world filled with
hackers and the like, such awareness renders the surveillance a
particularly severe infringement on privacy.

   We agree with the trial courts that this is unacceptable. The trial courts
properly applied the federal case law enforcing the minimum
constitutional standards for secret video surveillance, and the state has
not overcome the presumption of correctness in the trial courts’ ruling that
the minimization requirement was not satisfied.

         C. Application of the Exclusionary Rule was Proper

   Where evidence is obtained in an illegal search and seizure, the Fourth
Amendment generally bars its use. Mapp v. Ohio, 367 U.S. 643, 648
(1961). “The primary rationale behind the exclusionary rule is to deter law
enforcement from violating constitutional rights.” State v. Teamer, 151 So.
3d 421, 430 (Fla. 2014). But like any good rule, it is not without exception.

   The state contends that the “good faith” exception to the exclusionary
rule set forth in United States v. Leon, 468 U.S. 897 (1984), should be
applied because there was no judicial or statutory authority in Florida
requiring minimization. In Leon, the Supreme Court declined to apply the
exclusionary rule under circumstances that would not further its purpose
of deterring unlawful police conduct. Id. at 922-23. The Court held that
generally “when an officer acting with objective good faith has obtained a
search warrant from a judge or magistrate and acted within its scope,”
there is generally “no police illegality and thus nothing to deter.” Id. at
920-21. The Court reasoned:

      In the ordinary case, an officer cannot be expected to question
      the magistrate’s probable-cause determination or … judgment
      that the form of the warrant is technically sufficient. “[O]nce
      the warrant issues, there is literally nothing more the [officer]
      can do in seeking to comply with the law.” [Stone v. Powell,
      428 U.S. 465, 498 (1976)] (BURGER, C.J., concurring).
      Penalizing the officer for the magistrate’s error, rather than


                                     18
       his own, cannot logically contribute to the deterrence of
       Fourth Amendment violations.

Id. at 921 (first alteration in original) (footnote omitted). The test under
Leon is “whether a reasonably well trained officer would have known that
the search was illegal despite the magistrate’s authorization.” Id. at 922
n.23.

   We cannot conclude here that the law enforcement agencies acted in
good faith with respect to minimization due to the lack of Florida law on
point. The warrant applications themselves cited the decades-old federal
law (such as Mesa-Rincon) setting out the requirements for obtaining a
warrant to conduct secret video surveillance in private locations, including
the need to minimize the recording of innocent conduct. These citations
negate a finding of ignorance of minimization requirements.

   We further reject the state’s argument that only recordings of innocent
conduct should be excluded. 7 In construing the remedy for a failure to
minimize under Florida’s wiretapping statute, the Florida Supreme Court
has held:

       [W]here the procedural requirements to minimize interception
       are blat[a]ntly ignored, as we have found them to have been
       in the instant cause, the entire wiretap evidence must be
       suppressed;      where   violations   of  the    minimization
       requirements occur [d]espite efforts to meet the minimization
       requirements, however, only the unauthorized interceptions
       need be suppressed.

Rodriguez v. State, 297 So. 2d 15, 21 (Fla. 1974).

    The trial courts did not err in determining that the minimization
requirements were ignored, as opposed to merely being unmet despite
efforts to satisfy them. As previously discussed, the agencies failed to take
the most basic and reasonable step of minimization by not monitoring or
recording the unsuspected female clients. We ascribe no ill motives to the

7 The state suggests that the remedy for the innocent spa clients is a civil lawsuit,
like one already pending in federal court. We disagree. A costly, time-consuming
civil remedy by unlawfully recorded persons is impractical and would not serve
to meaningfully deter future violations. Were we to accept this argument, police
in future cases could blatantly violate the privacy rights and Fourth Amendment
protections of citizens and the only consequence would be the risk of future civil
lawsuits that most citizens would not have the wherewithal to pursue.

                                         19
procedural decisions made by the law enforcement agencies involved. But
at best, each department was lulled into a zone of complacency where
complacency cannot exist.

   Under the facts of this case and guided by the Florida Supreme Court’s
holding in Rodriguez, the trial courts properly suppressed all of the
unconstitutionally captured footage. To find otherwise in this context
would undermine the purpose of the exclusionary rule—which is to deter
future Fourth Amendment violations.

                                IV. Conclusion

   The type of law enforcement surveillance utilized in these cases is
extreme. While there will be situations which may warrant the use of the
techniques at issue, the strict Fourth Amendment safeguards developed
over the past few decades must be observed. If they are not, any evidence
obtained could very well be declared inadmissible as a matter of
constitutional law. To permit otherwise would yield unbridled discretion
to agents of law enforcement and the government, the antithesis of the
constitutional liberty of people to be secure against unreasonable searches
and seizures.

   The federal case law cited herein pertaining to silent video surveillance
is well reasoned and widely accepted. Consequently, we must hold—as
every federal circuit court and state court to consider the question has—
that this type of intrusive, covert video surveillance is subject to
heightened standards and procedures designed to implement Fourth
Amendment protections, particularly in the face of the constantly
expanding use of electronic surveillance techniques by law enforcement.
And where the government fails to faithfully follow these standards and
procedures, it will be held to account by the exclusion of the evidence
obtained.    The Fourth Amendment demands no less under these
circumstances.

   The trial courts did not err in concluding that total suppression was
the appropriate remedy under the circumstances of this case. 8

8 The parties and amici have argued additional issues and alternative grounds
for affirmance that we do not decide as it is not necessary to do so. However, the
need for law enforcement use of silent video recording is a matter that could be
addressed by the Legislature.

 Professors Stephen Saltzburg and Ronald Goldstock present strong arguments
in their amicus brief why a warrant authorizing secret video surveillance (a

                                       20
   Affirmed.

GROSS, J., concurs.
MAY, J., concurs specially with opinion.

MAY, J., concurring specially.

   I concur with the majority. I write to address a single issue raised by
the Kraft defense because I believe it lends further support for our
decision.

   The right to privacy is guaranteed in Florida’s Constitution. Art. I, §
23, Fla. Const. Also engrained within Florida’s statutory and case law is
the prohibition against the use of audio surveillance for prostitution-
related offenses. See § 934.07, Fla. Stat. (2019); State v. Rivers, 660 So.
2d 1360, 1363 (Fla. 1995). These two formidable principles also compel
an affirmance in this case.

   In his answer brief, Kraft argues Florida provides a statutory basis for
the suppression order, thereby avoiding the constitutional issue. See
Delacruz v. State, 276 So. 3d 21, 26 n.1 (Fla. 4th DCA 2019) (declining to
reach constitutional question because the appeal was disposed on other
grounds).    Specifically, he argues “[n]o Florida statute authorizes
surreptitious video surveillance, nor have Florida courts approved it.”
While the State relies on Chapter 934, Kraft argues that section does not
authorize the use of this surveillance type for prostitution-related offenses.
See § 934.07(1)(a), Fla. Stat. I agree.

   First, our legislature had expressly limited audio surveillance “to
certain major types of offenses and specific categories of crime.” See §
934.07, Fla. Stat. Second, our supreme court then held “section 934.07
cannot be read as authorizing wiretaps to investigate non-violent
prostitution-related offenses without contravening the requirements of” the
federal wiretap law. Rivers, 660 So. 2d at 1363 (emphasis added). And
third, subsequent to Rivers, our legislature removed all prostitution-
related offenses from section 934.07. Ch. 2000-369, § 10, at 8, Laws of


“sneak and peak” warrant) has no place in a prostitution case and why the
invasive video surveillance conducted here was unnecessary. They make a
compelling argument that—as with other electronic surveillance such as
wiretapping—the drastic step of installing secret cameras in private locations was
intended to be limited to serious crimes and used only as a last resort in
extraordinary situations.

                                       21
Fla (amending § 934.07, Fla. Stat. (1969)). This ensures that prostitution-
related offenses are not considered “major types of offenses” warranting
the significant intrusion of one’s privacy by audio surveillance. Cf. Rivers,
660 So. 2d at 1362–63. The video surveillance in this case falls prey to
that same limitation.

   And while the State clings to section 933.02, Florida Statutes (2019),
for life support, that provision’s “plain text” simply authorizes a search
warrant “[w]hen any property shall have been used: . . . [a]s a means to
commit any crime.” § 933.02(2)(a), Fla. Stat. It does not authorize this
surveillance type for prostitution-related offenses. § 933.02, Fla. Stat.

    Florida requires strict construction of “statutes authorizing searches.”
Morris v. State, 622 So. 2d 67, 68 (Fla. 4th DCA 1993). The State must
adhere to that mandate. See id. Because Florida law does not expressly
authorize either audio or video surveillance for prostitution-related
offenses, the State’s warrant was unauthorized and unsupported by
Florida case law.

   As Professors Stephen Saltzburg, Esq., and Ronald Goldstock, Esq.,
suggest in their amicus brief:

      The authorization of electronic or video surveillance for petty
      crimes as a steppingstone in an effort to investigate more
      serious offenses would make a mockery of the designated
      crime requirement. Such a subterfuge would violate the
      princip[le] that continuous invasions of privacy must be
      reserved for occasions when the need to do so was critical. . .
      . Florida law provides no basis for seeking a warrant for
      electronic eavesdropping of conversations in a misdemeanor
      prostitution case, and there is no reason to believe that either
      the legislature or judiciary would want to permit such
      warrants when intrusive video surveillance is at issue.
         ....

      The need to limit electronic and visual surveillance to serious
      crimes is vital if a society continues to value personal privacy
      and freedom, even as the advance of technology poses
      unprecedented threats and intrusions. . . . The development
      and proliferation of compact, inexpensive, wireless video
      surveillance technology poses a unique, unprecedented threat
      to erode the personal privacy against government that
      Americans have enjoyed since the Founding. . . . And it has
      allowed the government to “record[] . . . in graphic visual detail

                                     22
      . . . very personal and private behavior” like “[n]o other
      technique” could. United States v. Mesa-Rincon, 911 F.2d
      1433, 1442 (10th Cir. 1990).

    Lastly, no good-faith exception can save the State’s violation of both our
statutory and case law limitation of similar types of surveillance. “The
prohibition of [Chapter 934 is] absolute.” Atkins v. State, 930 So. 2d 678,
682 (Fla. 4th DCA 2006). “Chapter 934 . . . unequivocally expresses the
Legislature's desire to suppress evidence obtained in violation of that
chapter. . . .” State v. Garcia, 547 So. 2d 628, 630 (Fla. 1989). Here, when
law enforcement invoked Chapter 934, it was on notice that the chapter
“cannot be read as authorizing [electronic surveillance] to investigate non-
violent prostitution-related offenses.” Rivers, 660 So. 2d at 1363. Good
faith simply cannot exist in this legal environment.

   Neither the Florida statutes, nor case law authorize covert audio
surveillance to investigate prostitution-related offenses. It follows that the
more intrusive video surveillance is also prohibited, providing yet another
basis for affirmance.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     23